DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art  Konishi (US 20050269880) fails to suggest or disclose an output abnormality detection circuit configured to detect an occurrence of an output abnormal condition, wherein the detection is based on an output current flowing during a turn-on period of the switch element that is smaller than a threshold value; increase a turn-on resistance of the switch element to cause an output voltage at the output terminal to coincide with a first voltage; compare the output voltage with a second voltage higher than the first voltage; and determine that the output abnormal condition is one of a load-open condition or a short-to-power-voltage condition at the output terminal based on a result of the comparison.
	Here, the prior art does not determine the abnormal condition based on a result of the comparison as disclosed.  
	With respect to claim 8, the prior art Konishi (US 20050269880)  fails to suggest or disclose an output abnormality detection circuit configured to: detect an occurrence of an output abnormal condition, wherein the detection is based on an output current flowing during a turn-on period of the switch element that is smaller than a threshold value; increase a turn-on resistance of the switch element to cause an output voltage at the output terminal to coincide with a first voltage; compare the output voltage with a second voltage higher than the first voltage; and determine that the output 
	With respect to claim 10, the prior art Konishi (US 20050269880)  fails to suggest or disclose an output abnormality detection circuit configured to: detect an occurrence of an output abnormal condition, wherein the detection is based on an output current flowing during a turn-on period of the switch element that is smaller than a threshold value; increase a turn-on resistance of the switch element to cause an output voltage at the output terminal to coincide with a first voltage; compare the output voltage with a second voltage higher than the first voltage; and determine that the output abnormal condition is one of a load-open condition or a short-to-power-supply-voltage condition at the output terminal based on a result of the comparison and a load coupled switch device.
	With respect to claim 11, the prior art Konishi (US 20050269880) fails to suggest or disclose an output abnormality detection circuit is configured to:  detect an occurrence of an output abnormal condition, wherein the detection is based on an output current flowing during a turn-on period of the switch element; increase a turn-on resistance of the switch element to cause an output voltage at the output terminal to coincide with a first voltage; determine based on the determination signal, that the output abnormal condition is a load open condition at the output terminal in a case where the output voltage is lower than the second voltage; and determine, based on the determination signal, that the output abnormal condition is a short-to-power-supply-voltage condition at the output terminal in a case were the output voltage is higher than the second voltage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00AM-4:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849